DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed March 10, 2020.
	The amendment received March 11, 2021 amended claim 1 and canceled claim 6.
	Claims 1-5 and 7-20 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.
Priority
The present application is a CON of 15/807,199 filed November 8, 2017 (now U.S. Patent 10,583,199) which claims the benefit of 62/420,344 filed November 10, 2016.
15/807,199 is a CIP of 15/497,822 filed April 26, 2017 (now U.S. Patent 10,081,668) which claims the benefit of 62/327,767 filed April 26, 2016.
The present claims are not disclosed in 15/497,822, therefore, the priority date is November 10, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020 is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraph 222.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: a space is present between “nanocarriers” and “,” (see line 4).  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the personalization of inanimate objects is not typical of scientific writing (e.g. “their” should be “the”, see line 1).  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “selected from the group consisting of sarcosine, or beta-alanine” should read “selected from the group consisting of sarcosine and beta-alanine” (e.g. “and” is the conjunction for the Markush group and deletion of the unnecessary comma).  See MPEP § 2173.05(h). Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “the peptides the peptides” should read “the peptides”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  an internal “or” is present in the Markush group – see line 5. The following is suggested “a free beta amino acyl group on the peptides, a free gamma amino acyl group on the peptides, a free delta amino acyl group on the peptides, a free epsilon amino acyl group on the peptides”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: the conjunction for the Markush group should be “and” – see line 6. See MPEP § 2173.05(h). Appropriate correction is required.

Claim 10 is objected to because of the following informalities: it appears that a typographical error may be present in “a 3-pyrrolidyl-3-carboxylate amide an amino-PEG(4-12) acyl amide of the peptide N-terminus” (emphasis added).  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the claim number is missing.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  an internal “or” is present in the Markush group. Instead of “delta or epsilon amino acyl group on the peptides”, the following is suggested: “delta amino acyl group on the peptides, epsilon amino acyl group on the peptides”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: the conjunction for the Markush group should be “and”. See MPEP § 2173.05(h). Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “dicarboxylic acid, including” should read “dicarboxylic acid including”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the personalization of inanimate objects is not typical in scientific writing (i.e. “their” should read “the” – see line 21).  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “the peptides have a net positive charge and their multiple linkage to carrier” should read “the peptides have a net positive charge and the multiple linkages to the carrier”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “when peptide comprised from about” should read “when the peptide comprises from about”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “nanocarrier” should read “nanocarriers” to correspond to the other claims.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “and” is missing between SEQ ID NO: 5 and SEQ ID NO: 6. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “the N-terminal amino group is in covalently linked” should read “the N-terminal group is covalently linked”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed nanocarriers. For example, the utilization of “as in” (see line 5) calls to question whether the limitations are required by the claim or not. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed nanocarriers. For example, the utilization of “as in” (see line 5) calls to question whether the limitations are required by the claim or not. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed nanocarriers. For example, it is unclear what additional information is added via reciting “(not lysine or glutaric acid or aspartic acid)” after “all other AA are neutral” since it is well established in the art that lysine, glutaric acid, and aspartic acid are charged AA. In addition, it is unclear why arginine, glutamic acid, and histidine are not also listed (e.g. wherein arginine is only 2-4 of the AA). 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed nanocarriers. For example, it is unclear what “B is bonded as an ester to the free dicarboxylic acid group in half-amide linkage to or AA1” (emphasis added) means.

Regarding claim 12, the phrase "for example"/”e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See lines 15 and 18.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed nanocarriers. For example, the utilization of “as in” (see line 3) calls to question whether the limitations are required by the claim or not. 

Please note: due to the myriad of objections and 35 USC § 112, second paragraph issues, applicants are respectfully requested to carefully review the claims for typographical errors, clarity, etc.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,583,199. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed nanocarriers and methods of administering the nanocarriers and the nanocarriers and methods of administering the nanocarriers as claimed in U.S. Patent No. 10,583,199 are drawn to nanocarriers having a net positive charge due to peptides on the surface, a zeta potential between about +2 to about +20 mV wherein the peptides have at least 2 arginine and no more than 4 arginine and no other charged amino acids which are transparent, comprise dextran, may comprise a C-terminal amide group, the peptides are 2-11 residues in length, have the same attachments and linkages, comprise PEG, and/or pyrrolidine and may include SEQ ID NOs: 1, 3, 4, 5, 6, or 9.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/            Primary Examiner, Art Unit 1658